Citation Nr: 1214193	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  06-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic orthopedic disability of the left ankle, claimed as arthritis.

2.  Entitlement to service connection for a chronic bilateral orthopedic disability of the knees, claimed as arthritis.

3.  Entitlement to service connection for a chronic bilateral orthopedic disability of the hips, claimed as arthritis.

4.  Entitlement to service connection for a chronic bilateral orthopedic disability of the hands, claimed as arthritis.

5.  Entitlement to service connection for a chronic bilateral orthopedic disability of the elbows, claimed as arthritis.

6.  Entitlement to service connection for a chronic bilateral orthopedic disability of the shoulders, claimed as arthritis.

7.  Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as depression secondary to polyarticular arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for chronic orthopedic disabilities of the left ankle and both knees, both hips, both hands, both elbows, and both shoulders (claimed as arthritis), and service connection for a chronic acquired psychiatric disorder, claimed as depression secondary to polyarticular arthritis.

The Board remanded this case to the RO on two occasions during the course of the appeal, in April 2009 and January 2010, for additional evidentiary and procedural development.  The denials of the aforementioned claims were confirmed in a rating decision/supplemental statement of the case dated in January 2012.  The case was thereafter returned to the Board in February 2012 and the Veteran now continues his appeal.

For the reasons that will be further discussed below in the REMAND portion of this decision, the issue of entitlement to service connection for a chronic acquired psychiatric disorder (claimed as depression secondary to polyarticular arthritis) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran and his representative will be notified if any further action is required on their part.


FINDINGS OF FACT

1.  A chronic orthopedic disability of the left ankle, to include arthritis, did not have its onset during active military service, or arthritis within the first post service year.

2.  A chronic bilateral orthopedic disability of the knees, to include arthritis, did not have its onset during active military service, or arthritis within the first post service year.

3.  A chronic bilateral orthopedic disability of the hips, to include arthritis, did not have its onset during active military service, or arthritis within the first post service year.

4.  A chronic bilateral orthopedic disability of the hands, to include arthritis, did not have its onset during active military service, or arthritis within the first post service year.

5.  A chronic bilateral orthopedic disability of the elbows, to include arthritis, did not have its onset during active military service, or arthritis within the first post service year.

6.  A chronic bilateral orthopedic disability of the shoulders, to include arthritis, did not have its onset during active military service, or arthritis within the first post service year.


CONCLUSIONS OF LAW

1.  A chronic orthopedic disability of the left ankle, to include arthritis, was not incurred, nor is arthritis presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  A chronic bilateral orthopedic disability of the knees, to include arthritis, was not incurred, nor is arthritis presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A chronic bilateral orthopedic disability of the hips, to include arthritis, was not incurred, nor is arthritis presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A chronic bilateral orthopedic disability of the hands, to include arthritis, was not incurred, nor is arthritis presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A chronic bilateral orthopedic disability of the elbows, to include arthritis, was not incurred, nor is arthritis presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  A chronic bilateral orthopedic disability of the shoulders, to include arthritis, was not incurred, nor is arthritis presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duties to notify and assist.

With respect to the claims for service connection for multiple orthopedic disabilities presently on appeal, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of degree of disability and effective date.

Letters issued during the course of the appeal in November 2005, May 2006, June 2009, and February 2010 collectively satisfy the duty to notify provisions with respect to all of the aforementioned elements and address all theories of service connection applicable to the current appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  To the extent that fully compliant notice was not furnished until after the initial adjudication of the multiple orthopedic disability claims at issue, as each claim was subsequently readjudicated by the agency of original jurisdiction, most recently in a January 2012 rating decision/supplemental statement of the case, this is sufficient to cure the defect in timing of notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the Board finds that with respect only to the orthopedic disability claims at issue, the duty to assist the Veteran has been satisfied.  All records relevant to his  orthopedic disability claims that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claims.  The Veteran's service treatment records and post-service private, VA, and Social Security Administration (SSA) records showing treatment for his current orthopedic complaints as they relate to his left ankle, knees, hips, shoulders, elbows, and hands have been obtained and associated with his claims file.  Although the file includes VA treatment records dated from 1998 - 2011, other relevant records alleged by the Veteran to have been generated during his treatment at the VA Medical Center in Leavenworth, Kansas, from January 1989 - December 2002 have not been obtained and in July 2009, VA made a formal finding on their unavailability after an exhaustive search for these records turned up nothing.  As such, the Board concludes that VA has adequately discharged its duty to assist the Veteran in attempting to obtain these records and that no further effort is warranted.  Furthermore, with respect only to the left ankle disability claim, the Veteran was provided with a VA examination in February 2011, in which a nexus opinion was obtained that was predicated on the opining examiner's review of the Veteran's claims file and pertinent medical history.  As such, the Board finds the February 2011 examination to be adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

In view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of his claims for service connection for multiple chronic orthopedic disabilities of his left ankle, knees, hips, shoulders, elbows, and hands.  Furthermore, there has been substantial compliance with the evidentiary and procedural development ordered by the Board in its two prior remands of April 2009 and January 2010.  Notwithstanding the lack of success in obtaining all the evidence sought, the efforts of VA to develop the record were undertaken in good faith and the lack of complete success was through no fault of the RO/AMC.  As such, the Board finds that there has been substantial compliance with its remand instructions and no further remand for corrective development is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
 
Although the Veteran was not provided with VA examinations addressing the claims on appeal as they relate to his bilateral knee, hip, shoulder, elbow, and hand disabilities, this deficit does not render the existing record unusable for purposes of adjudicating these claims on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing these specific matters is not prejudicial to the Veteran's claims as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issues on appeal, so a VA examination is not necessary to adjudicate the claims.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed in detail below, the Board has determined that the credible evidence does not establish an in-service event, injury, or disease relating to his current orthopedic diagnoses of his knees, hips, shoulders, elbows, and hands, or otherwise indicate that his current orthopedic diagnoses of his knees, hips, shoulders, elbows, and hands may be associated with service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing these issues does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide these claims, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection laws and regulations.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of left ankle, knee, hip, shoulder, elbow, or hand pain in service will permit service connection for a chronic orthopedic disability of these joints, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes at this juncture that the Veteran is presently service-connected only for hypertension and degenerative osteoarthritis of his right ankle.)

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Factual background and analysis: Entitlement to service connection for chronic orthopedic disabilities of the left ankle, knees, hips, shoulders, elbows, and hands, claimed as arthritis.

As relevant, the Veteran's service treatment records show normal clinical findings on examination of his upper and lower extremities, spine, and musculoskeletal system on enlistment examination in March 1981 and in his accompanying medical history questionnaire he denied having any history of complaints relating to his left ankle, knees, hips, shoulders, elbows, and hands.  

The report of a periodic examination conducted in April 1982 shows that the Veteran's upper and lower extremities, spine, and musculoskeletal system were clinically normal.

The Veteran's service treatment records show a single notation of treatment for left knee pain in January 1983, related to injury while performing knee-bending exercises during physical training.  An assessment of rule out chondromalacia was noted, but no subsequent records reflect any further treatment in service for any knee complaints or diagnosis of a chronic knee disability.  On separation examination in January 1987, the Veteran's lower extremities and musculoskeletal system were clinically normal and he denied having any history of knee trouble on the accompanying medical history questionnaire.

The Veteran's service treatment records show a single notation of treatment for left anterior hip pain in August 1983, with increased pain on flexion and difficulty walking, related to injury while performing a long jump during an in-service athletic event.  A diagnosis of muscle strain left quadriceps was presented, but no subsequent records reflect any further treatment in service for any hip complaints or diagnosis of a chronic hip disability.  On separation examination in January 1987, the Veteran's lower extremities and musculoskeletal system were clinically normal and he denied having any pertinent history of hip trouble on the accompanying medical history questionnaire.

The Veteran's service treatment records are otherwise silent and show nothing with respect to any treatment for complaints of left ankle, right knee, right hip, bilateral shoulder, bilateral elbow, and bilateral hand symptoms.  On separation examination in January 1987, the Veteran's lower extremities, upper extremities, spine and musculoskeletal system were clinically normal and he denied having any pertinent history of complaints relating to his left ankle, knees, hips, shoulders, elbows, and hands on the accompanying medical history questionnaire.

Post-service records from private treatment sources, VA, and SSA, dated from 1998 - 2011 show ongoing treatment for the Veteran's complaints of multiple joint pain associated with what was ultimately diagnosed as osteoarthritis of the left ankle and  polyarticular gouty arthritis of his left ankle, knees, hips, shoulders, and hands, and olecranon bursitis of the elbows.  The Board notes at this point that the gout - which is the etiological cause of the arthritis afflicting the Veteran's multiple  disabled joints - is not shown to have had its onset during service.  There is also no objective evidence of onset of arthritis to a compensably disabling degree to any of the orthopedic joints at issue within one year following the Veteran's separation from service in March 1987.  There are also clinical notations of post-service traumatic injuries to the Veteran's left hand and left knee that were sustained in fights with his younger brother (with whom he has a very bitter and tempestuous relationship), in which his brother struck the Veteran's left hand with a brick in June 2003, and struck the Veteran's left knee with an aluminum baseball bat in August 2009.  The records are significant for showing no opinion whatsoever from any of the Veteran's medical care providers that objectively links his current chronic orthopedic diagnoses of his left ankle, knees, hips, shoulders, elbows, and hands to his period of military service.  Following medical examination and review of the Veteran's pertinent history, a VA clinician opined in February 2011 that his left ankle osteoarthritis was less likely as not (i.e., less than 50/50 probability) related to his military service as the arthritis was gouty in origin, there were no records of treatment for left ankle complaints in service, and X-rays revealed no evidence of old traumatic injury.

To the extent that the Veteran alleges onset of painful joint symptoms of his left ankle, knees, hips, shoulders, elbows, and hands during service, and continuity of such symptoms ever since separating from service for purposes of establishing chronicity, while the Veteran is competent to provide statements regarding his own recollection of the onset and duration of his perceivable orthopedic symptoms (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), the Board finds his statements to be less than credible, given that the clinical evidence contradicts such a history (i.e., no objective evidence of gout or arthritis of the joints at issue during active duty).  The Board further notes that during VA treatment in September 1998 for left ankle complaints attributed by the Veteran to "old trauma," the care provider specifically noted this history to be confabulation on part of the Veteran.  In view of the preceding discussion, the Board finds that there is no credibility to be accorded to the Veteran's statements regarding onset of joint pain during service, associated with his current gouty arthritis of his left ankle, knees, hips, shoulders, elbows, and hands, for purposes of establishing a nexus.

As the evidence of record does not demonstrate that the Veteran is trained medical professional, he is not competent to state that he had a diagnosis of a chronic orthopedic disability afflicting his left ankle, knees, hips, shoulders, elbows, and hands in service, or otherwise provide a competent opinion linking his current orthopedic diagnoses as they pertain to these joints to his period of military service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the foregoing, the Board finds that chronic orthopedic disabilities of the Veteran's left ankle, knees, hips, shoulders, elbows, and hands did not manifest in service, and also that gouty arthritis of the left ankle, knees, hips, shoulders, elbows, and hands did not manifest to a compensable degree within one year following the Veteran's separation from service.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection in this regard.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for chronic orthopedic disabilities of the left ankle, knees, hips, shoulders, elbows, and hands is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic orthopedic disability of the left ankle is denied.

Service connection for a chronic bilateral orthopedic disability of the knees is denied.

Service connection for a chronic bilateral orthopedic disability of the hips is denied.

Service connection for a chronic bilateral orthopedic disability of the hands is denied.

Service connection for a chronic bilateral orthopedic disability of the elbows is denied.

Service connection for a chronic bilateral orthopedic disability of the shoulders is denied.


REMAND

The Board notes that the Veteran is presently service connected for hypertension and degenerative osteoarthritis of the right ankle.  The medical records presently associated with the evidence indicate that the Veteran is receiving regular treatment for joint pain associated with his multiple polyarticular gouty arthritis as well as his service-connected right ankle disability, and also that he is being treated for chronic psychiatric complaints associated with depression and anxiety.  As the Veteran contends that his medical disabilities, particularly his orthopedic pain, substantially contributes to his depression, an examination to obtain an opinion by the appropriate specialist would also be useful in order to determine the likelihood that the Veteran's psychiatric diagnosis is secondary to or aggravated by medical impairment associated with his service-connected hypertension and/or any painful symptomatology associated with his service-connected degenerative osteoarthritis of the right ankle.  The case should therefore be remanded so that the RO may schedule the Veteran for the aforementioned examination for purposes of obtaining the nexus opinions discussed.  

A review of the claims file shows that the Veteran's medical records are current up to February 2011.  To ensure that the record is complete prior to re-adjudication of the remaining issue on appeal, the RO should undertake the appropriate steps to obtain all relevant clinical evidence for the period from February 2011 to the present and associate any evidence obtained with the record.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following actions:

1.   The RO should contact the Veteran and request that he provide a detailed list of all healthcare providers, both VA and private, who treated him for hypertension and orthopedic complaints, particularly those relating to his right ankle, and treated or counseled him for his psychiatric diagnoses.  After obtaining the necessary waivers, the RO should obtain copies of those pertinent records not already associated with the evidence.  Those records should include, but are not limited to, any pertinent records dated since the time of the latest treatment reports of record, in February 2011.

If the RO is unable to obtain any records identified as relevant by the Veteran, it should state the reasons why such records were unobtainable.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  After the above evidence has been obtained and associated with the record, the Veteran should be scheduled for a mental disorders examination, in which the examiner should conclusively determine the Veteran's present Axis I diagnoses and then provide an opinion as to whether it is at least as likely as not that each Axis I diagnosis is secondary to his service-connected hypertension and/or degenerative osteoarthritis of the right ankle, or is otherwise related to service.  

Alternatively, if the secondary relationship discussed above is ruled out, an opinion should be provided as to whether it is at least as likely as not that his service-connected hypertension and/or degenerative osteoarthritis of the right ankle aggravated (i.e., permanently worsened beyond their natural level of progression) his psychiatric diagnoses.

If such aggravation is found to exist, it would be helpful if the examiner would provide an assessment, if possible, of the baseline level of psychiatric impairment produced by the Veteran's Axis I diagnoses, and then provide a quantification, if possible, of the level of additional psychiatric impairment above and beyond this baseline level imposed by the service-connected hypertension and/or degenerative osteoarthritis of the right ankle.  If it is not possible to provide such an assessment, the examiner should so state.

With respect to the above examination, the Veteran's claims folder should be provided to the VA examiner, who should be asked to review the Veteran's claims file and base any opinion provided on the foregoing review thereof, as well as the current examination.  The examiner should indicate on the examination report that such a review was conducted. 

A complete rationale for any opinion expressed should be provided.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, it should be so stated.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for an acquired chronic psychiatric disability (claimed as depression secondary to service-connected disabilities) should be readjudicated following review of all relevant evidence associated with the claims file.  If the appeal remains denied with respect to this remaining issue, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


